 In the Matter of PACIFIC GREYHOUND LINES, A CORPORATIONandBROTHERHOOD OF RAILROAD TRAINMEN,AMALGAMATED ASSOCIATIONOF STREET,ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEES OFAMERICACase No. RE-4,DecidedJune 27,1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. John T. McTernanandMr. John Paul Jennings,for the Board.Mr. Gregory Harrison,of San Francisco, Calif., for the Company.Mr. Robert Littler,of San Francisco, Calif., for the Amalgamated.Mr. C. P. Randall,of Cleveland, Ohio, for the Brotherhood.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVES.STATEMENT OF THE CASEOn February 19, 1941, Pacific Greyhound Lines, a corporation, SanFrancisco, California, herein called the Company, a common carrierengaged in the interstate transportation by motor carrier for hire ofpassengers,baggage, express,and UnitedStates mail,filed with theRegional Director for the Twentieth Region (San Francisco, Califor-nia) a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On February 20,1941, the Company, Amal-gamated Association of Street, Electric Railway, and Motor CoachEmployees of America, herein called the Amalgamated, Brotherhoodof Railroad Trainmen, herein called the Brotherhood, and representa-tives for the National Labor Relations Board, herein called the Board,entered into a "STIPULATION FOR CERTIFICATION UPONCONSENT ELECTION." On March 3, 1941, the Board; actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.33 N. L.R. B., No. 3.24 PACIFIC GREYHOUND LINES25Pursuant to the Stipulation, an election by secret ballot was con-ducted between May 7 and- May 24, 1941, under the direction andsupervision of the Regional Director among all bus drivers of theCompany whose names appeared upon a stipulated eligibility list todetermine whether they desired to be represented by the Amalgamated,,by the Brotherhood, or by neither.On June 2, 1941, the RegionalDirector issued and duly served upon the parties an Election Report onthe ballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :,Total number eligible to vote________________________________ 908Total number of ballots for Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America__ 544Total number of ballots for Brotherhood of Railroad Trainmen_ 339Total number of ballots for neither__________________________3Total number of ballots counted------------------------------886Number of blank ballots___________________________________0Number of void ballots______________________________________0Number of challenged ballots_______________________________2Upon the basis of the Stipulation, the Election Report,-and the en-tire record in the, case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pacific Greyhound Lines, a corporation,San Francisco, California, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All bus drivers of the Company constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.3.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America has been designated and selected by amajority of bus drivers as their representative for the purposes ofcollective bargaining, and is the exclusive representative of all suchemployees within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of'and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act,IT IsHEREBY CERTIFIEDthat Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America has been 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDselected by a majority of all bus drivers of Pacific Greyhound Lines, acorporation, San Francisco, California, as their representative for thepurposes of collective bargaining and that, pursuant to Section 9 (a)of the Act, Amalgamated Association of Street, Electric Railway andMotor Coach Employees of America is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.